                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
LARRY MCNAIR, BRANDON ROBERTSON, and                                DOC #: _________________
RAEMAN HECK,                                                        DATE FILED: 3/4/2020

                      Plaintiffs,

               -against-                                             17 Civ. 2976 (AT) (GWG)

N.Y.C.D.O.C.S. JOSEPH PONTE, et al.,                                          ORDER

                Defendants.
ANALISA TORRES, District Judge:

        On January 27, 2020, Defendants moved for summary judgment. ECF No. 103. On
February 3, 2020, the Court set a schedule for the parties to brief the summary judgment motion,
requiring Plaintiffs to file their opposition by February 24, 2020. ECF No. 108. By letter dated
March 3, 2020, Defendants requested that the Court “treat [D]efendants’ motion for summary
judgment as unopposed, deem [P]laintiffs’ claims abandoned, and grant [D]efendants’ motion
for summary judgment in its entirety.” ECF No. 109. As of March 4, 2020, Plaintiffs have
failed to file any opposition papers.

        In light of Plaintiffs’ pro se status, the Court sua sponte extends Plaintiffs’ deadline to
file opposition papers to March 25, 2020. Defendants shall file a reply, if any, by April 8, 2020.

        If Plaintiffs fail to respond by March 25, 2020, the Court will proceed to consider
Defendants’ motion for summary judgment as unopposed, which could lead to dismissal of
Plaintiffs’ claims without a trial.

       The Clerk of Court is directed to mail a copy of this order to Plaintiffs pro se.

       SO ORDERED.

Dated: March 4, 2020
       New York, New York
